REQUESTED BY: Dear Senator Kelly:
We are in receipt of your letter of April 11, 1979, in which you inform us of your intent to amend Legislative Bill 221. In another letter of that same date you also informed us of an intent to provide a different section 4 to Legislative Bill 221 and we commented on your question with regard to that amendment in a separate letter.
We do note in passing however that the amendment referred to in your second letter of April 11th would also provide a section 4 to Legislative Bill 221. We are not certain if these requests concern alternative amendments to Legislative Bill 221 but we call this fact to your attention in the event you are desirous of offering both amendments.
Specifically this amendment would alter the language of section 53-180.05, R.R.S. 1943 which is generally the punishment section concerning minors and minors in possession and would include in addition to the other punishments the provision that a court of competent jurisdiction might impose the sanction of a prohibition against operating a motor vehicle for a period of one month for a first offense, three months for a second offense, and up to one year for a third offense. You ask whether or not in our opinion such punishments would be constitutional.
While we wish to express no opinion as to the desirability of such an amendment which would create such punishments we cannot say that such punishments would violate any constitutionally protected right or be therefore constitutionally invalid.